UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6705



TYRONE SHELTON,

                                              Plaintiff - Appellant,

          versus


RONALD ANGELONE; GENE M. JOHNSON, Deputy
Director of the VDOC; GARY BASS, Chief of
Operations for the VDOC; RICHARD A. YOUNG,
Western Regional Director for the VDOC; GEORGE
E. DEEDS, Warden for Red Onion State Prison;
YVONNE ELSWICK, Assistant Warden of Programs,
ROSP; OPERATIONS OFFICER FOR ROSP; J. BENTLEY,
Treatment Program Supervisor at ROSP; R.
ROWLETTE, Major, Chief of Security at ROSP; L.
FLEMING, Captain of Security of ROSP; D.
TAYLOR, Captain of Security at Wallens Ridge
State Prison; R. PIENTKA, Sergeant; M.
MULLINS; DOCTOR NWAUCHE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Pamela Meade Sargent, Magistrate
Judge. (CA-99-750-7)


Submitted:   October 24, 2002             Decided:   October 30, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Tyrone Shelton, Appellant Pro Se. Christopher Garrett Hill, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; David
Ernest Boelzner, Heather Marie Kofron, WRIGHT, ROBINSON, OSTHIMER
& TATUM, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Tyrone Shelton appeals the magistrate judge’s and district

court’s orders denying relief in part on his 42 U.S.C. § 1983

(2000) complaint.*    We have reviewed the record and the magistrate

judge’s and district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge and

district court. See Shelton v. Angelone, No. CA-99-750-7 (W.D. Va.

Sept. 8, 2000; Mar. 22, 2001; filed Mar. 27, 2002 and entered Mar.

28, 2002).    In addition, we note that the district court’s opinion

on Shelton’s ADA claim is consistent with our recent decision in

Wessel v. Glendening,        F.3d         , 2002 WL 31121398 (4th Cir.

Sept. 26, 2002) (No. 00-6634).          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                    3